      Case 1:18-cv-02259-WFK-RML Document 24 Filed 12/10/18 Page 1 of 2 PageID #: 163




                                                                                                            SHIRLEY W. BI
                                               The City of New York                             Assistant Corporation Counsel
                                                                                            Labor & Employment Law Division
ZACHARY W. CARTER                              Law Department                                           Phone: (212) 356-2464
                                                                                                          Fax: (212) 356-2439
Corporation Counsel                              100 CHURCH STREET                                    Email: sbi@law.nyc.gov
                                                 NEW YORK, NY 10007

                                                                  December 10, 2018
     By ECF and By Hand
     Honorable William F. Kuntz, II
     United States District Judge
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201
                             Re:   Thomas v. New York City Department of Education, et al.,
                                   18 Civ. 2259 (WFK)(RML)
                                   Our No. 2018-029029
     Dear Judge Kuntz:
                    I am an Assistant Corporation Counsel in the office of Zachary W. Carter, Corporation
     Counsel of the City of New York, attorney for defendants in the above-referenced action. Pursuant to
     Rule III.G of the Court’s Individual Rules, defendants submit the following courtesy copies of their
     motion papers:
                            Defendants’ Notice of Motion to Dismiss the Complaint, dated September 14,
                             2018;
                            Declaration In Support of Defendants’ Motion to Dismiss the Complaint, dated
                             September 14, 2018, and its accompanying exhibits “A,” and “B”;
                            Defendants’ Memorandum of Law In Support of Their Motion to Dismiss the
                             Complaint, dated September 14, 2018;
                            Plaintiff’s Memorandum of Law In Opposition, dated November 16, 2018; and
                            Defendants’ Reply Memorandum of Law, dated December 7, 2018.
                      Thank you for your consideration of this matter.
                                                                  Respectfully submitted,

                                                                                    /s/
                                                                              Shirley W. Bi
                                                                      Assistant Corporation Counsel
 Case 1:18-cv-02259-WFK-RML Document 24 Filed 12/10/18 Page 2 of 2 PageID #: 164
HONORABLE WILLIAM F. KUNTZ, II
United States District Judge
Thomas v. New York City Dep’t of Educ., et al.,
18 Civ. 2259 (WFK)(RML)
December 10, 2018
Page 2

cc:   HONORABLE ROBERT M. LEVY
      United States Magistrate Judge
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, New York 11201
      (By ECF and By Hand)

      GLASS & HOGROGIAN LLP
      Att: Jordan Harlow
      (By ECF)
